Supreme Court

                                                          No. 2015-129-C.A.
                                                          (P1/10-998A)




    State                             :

     v.                               :

Oscar Muralles.                       :




       NOTICE: This opinion is subject to formal revision before
       publication in the Rhode Island Reporter. Readers are requested to
       notify the Opinion Analyst, Supreme Court of Rhode Island, 250
       Benefit Street, Providence, Rhode Island 02903, at Telephone 222-
       3258 of any typographical or other formal errors in order that
       corrections may be made before the opinion is published.
                                                                     Supreme Court

                                                                     No. 2015-129-C.A.
                                                                     (P1/10-998A)

            State                               :

              v.                                :

       Oscar Muralles.                          :


              Present: Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

                                          OPINION

       Justice Robinson, for the Court.        The defendant, Oscar Muralles, appeals from a

judgment of conviction after a jury found him guilty of two counts of first-degree child

molestation and two counts of second-degree child molestation—all involving the complaining

witness, Rick,1 the defendant’s former stepson, who was born on October 13, 1998 and was

fifteen years old at the time of trial in February of 2014. On appeal, the defendant contends that

the trial justice erred in denying his motion for a new trial because, in the defendant’s view:

(1) the trial justice overlooked and misconceived the evidence; and (2) the verdict failed to truly

respond to the evidence and failed to do substantial justice between the parties.

       This case came before the Supreme Court for oral argument on October 5, 2016. For the

reasons set forth in this opinion, we affirm the judgment of the Superior Court.




1
       We have employed pseudonyms in referring to the complaining witness (Rick), his half-
brother (Oliver), his younger half-brother (Wallace), his half-sister (Donna), and their mother
(Danielle).



                                               -1-
                                                  I

                                           Facts and Travel2

       On October 24, 2008, Oliver, the eight-year-old half-brother of Rick, disclosed to their

mother, Danielle, that he had witnessed Rick perform oral sex on defendant (who is Rick’s

former stepfather and Oliver’s biological father).3 Upon being questioned about that allegation

by Danielle, Rick testified that he initially denied the incident out of fear and embarrassment, but

that he later confirmed its veracity to her.

       On March 23, 2010, a Providence County grand jury indicted defendant on two counts of

first-degree child molestation, in violation of G.L. 1956 §§ 11-37-8.1 and 11-37-8.2 (Counts

Two and Five), and five counts of second-degree child molestation, in violation of §§ 11-37-8.3

and 11-37-8.4 (Counts One, Three, Four, Six and Seven). A jury trial commenced on February

24, 2014. On February 26, upon defendant’s motion pursuant to Rule 29 of the Superior Court

Rules of Criminal Procedure, the trial justice granted judgment of acquittal on Counts Three,

Four, and Six. The remaining counts (Counts One, Two, Five, and Seven) were submitted to the

jury, which found him guilty of each of those counts. The trial justice proceeded to sentence

defendant to concurrent sentences of: (1) fifty years, thirty-five years to serve, the balance

suspended with probation, for the first-degree child molestation convictions; and (2) twenty-five

years, ten years to serve, the balance suspended with probation, for the second-degree child

molestation convictions.
2
        The defendant testified that his birth name is Walter Orlando Muralles; however, he
added that he had used the name Oscar Muralles for some time. Subsequently, after becoming a
permanent resident of the United States in 2004, he resumed using his birth name. Nevertheless,
since the caption of this case bears the name Oscar Muralles, he will be referred to as such
herein.
3
       See Parts I.A.1 and I.A.3, infra.


                                                 -2-
       We summarize below the trial testimony that is relevant to the sole issue raised on

appeal—viz., whether the trial justice erred in denying defendant’s motion for a new trial. We

note at the outset that Rick testified in highly specific detail about the multiple incidents of

molestation that he accused defendant of having perpetrated between January of 2002 and

October of 2008. No beneficial purpose would be served by reproducing here his very graphic

testimony (other than that which is essential)—especially since defendant has opted not to

challenge the sufficiency of the evidence in support of the counts of which he stands convicted,

limiting himself instead to questioning the weight of the evidence and challenging the credibility

of various witnesses. See State v. Cook, 45 A.3d 1272, 1273 (R.I. 2012).

                                                A

                                    The Testimony at Trial

                                 1. The Testimony of Oliver

       Oliver (Rick’s younger half-brother) testified that, in October of 2008, when he was

eight, he saw Rick engaged in “sucking” defendant’s penis in the basement. When asked by the

prosecutor to clarify about the “sucking,” Oliver stated that Rick had brought “his mouth and

hands” into contact with defendant’s penis. It was Oliver’s testimony that, on October 24, 2008,

he told his mother that he had seen “[his] dad do[] * * * bad stuff.” On direct examination, the

prosecutor engaged in the following exchange with Oliver:

               “[PROSECUTOR]: And when you told your mom, did you say
               those words or did you demonstrate it somehow?
               “* * *
               “[WITNESS]: I demonstrated.
               “[PROSECUTOR]: Can you just show the jury what
               demonstration you were doing[?]
               “[WITNESS]: I got my hand and went like that (demonstrating). I
               showed it to my mom like that.




                                              -3-
               “[PROSECUTOR]: So you showed your mom that demonstration.
               Okay. For the record, that’s you with a fist in your hand, going up
               and down towards your mouth?
               “* * *
               “[WITNESS]: Yes.”

       When Oliver was asked by defense counsel why he decided to tell his mother about the

just-referenced sexual incident, he replied: “Because * * * I know that it was wrong, but

[defendant] was still doing it.” He stated that his mother “told [him] to tell the truth.” In

addition, defense counsel posed questions to a seemingly confused Oliver about whether or not

he and Rick discussed the incident.4

                        2. The Testimony of the Complaining Witness

       It is clear from the testimony of Rick, the complaining witness, that, at the time of the

incidents at issue, he was living with his mother, Danielle, and his siblings, Oliver, Wallace, and

Donna. He testified that he and Oliver and Wallace used to go to visit defendant almost every

weekend at his residence on Penn Street in Providence.         Although defendant lived in the

basement of his brother’s house, Rick testified that, when visiting defendant, he mostly played

upstairs with his half-brothers. However, it was also Rick’s testimony that there were times

when he and defendant were alone in the latter’s bedroom in the basement. At trial, Rick

described six separate sexual incidents that he testified took place on defendant’s bed, during

which defendant required Rick to perform sexual acts. While Rick testified that he did not

4
       The following exchange ensued during Oliver’s cross-examination:

               “[DEFENSE COUNSEL]: After you saw [the incident] * * *
               between [Rick] and your dad, did you talk to [Rick] and say,
               ‘[Rick], I saw this?’
               “[WITNESS]: No.
               “[DEFENSE COUNSEL]: So you never told your brother what
               you saw.
               “[WITNESS]: I told him, but my friend’s mom told him is it true
               that he was doing that.”


                                               -4-
remember the exact dates when the various sexual incidents took place, he stated that he was

“around eight” when they occurred.

       It was Rick’s testimony that he did not tell anyone about the sexual incidents when they

occurred because he was “scared” of defendant. When asked by defense counsel if anyone had

witnessed any of the incidents, Rick responded in the affirmative; and the following exchange

ensued:

               “[DEFENSE COUNSEL]: Who was peeking through the door?
               “[WITNESS]: My brother [Oliver].
               “[DEFENSE COUNSEL]: And how do you know they were
               peeking through the door?
               “[WITNESS]: A light turned on.
               “[DEFENSE COUNSEL]: Sorry?
               “[WITNESS]: The [bedroom] door was opening.
               “* * *
               “[DEFENSE COUNSEL]: And you could see somebody peeking
               through there?
               “[WITNESS]: Yeah.
               “* * *
               “[DEFENSE COUNSEL]: What were you doing th[e] day that
               [Oliver] was peeking through the door?
               “[WITNESS]: Jerking off – jerking [defendant] off.”

       Rick further testified that, on October 24, 2008, his mother asked him whether the alleged

sexual incident was “true.” He stated that he was “embarrassed,” and so he “said no [to her] at

first [but then] said yeah.” When asked on cross-examination if he recalled the words his mother

had used to question him, Rick replied in the negative. It was his testimony that he and his

mother went “straight to the police station” and talked to a police officer. When asked whether

he “remember[s] going to the doctors and getting examined,” he replied: “A little.”

                                3. The Testimony of Danielle

       Rick’s mother, Danielle, testified that Rick was around nine months old when defendant

came into her life. She testified that, in Rick’s eyes, “[defendant] was his father;” she recalled




                                              -5-
that “[h]e used to call him * * * Papi.” Danielle further testified that she and defendant separated

in 2002 because “[h]e didn’t want [any]thing to do with the kids.” On cross-examination,

Danielle denied that the reason that she and defendant separated was because of infidelity on her

part; however, she did concede that she entered into another relationship “a couple of months”

after she and defendant separated. She further testified that, after the separation, Rick, Oliver,

and Wallace would visit defendant on Saturdays—although she clarified that “it was not every

Saturday.” She stated that, at some point, Rick “started crying * * * on Saturday[s],” saying that

“he just d[id]n’t want to go [to see defendant].” Since Rick did not explain why he no longer

wanted to visit defendant, she continued allowing him to go to the house on Penn Street.

       Danielle further testified that, in October of 2008, defendant drove her to visit her then-

boyfriend, who was in jail. It was her testimony that “[defendant] asked [her] to get back

[together with him],” but she refused. Danielle testified that, after their separation, she never

wanted to rekindle their relationship; she added that she was not jealous that defendant had a new

girlfriend and a newborn baby. Danielle noted that, until the trial, she did not know that

defendant and his girlfriend had given their child the same name as one of her children (viz.,

Wallace).

       According to Danielle, on October 24, 2008, Oliver, who was eight years old at the time,

“started telling [her] things” about something that he had seen between Rick and defendant. She

then “talked to * * * [Rick]” and asked him “some questions;” she added that, shortly thereafter,

she accompanied Rick to the police station. After Danielle found out about what had purportedly

taken place between Rick and defendant, she no longer allowed her sons to visit him.




                                               -6-
                              4. The Expert Medical Testimony

       Doctor Christine Barron, one of the two physicians who examined Rick at Hasbro

Children’s Hospital, was also a witness for the prosecution; she testified as an expert witness,

qualified in child abuse pediatrics. Doctor Barron testified that, on October 28, 2008, she

observed her colleague, Dr. Kenneth McCann, “t[ake] a history from the DCYF child protective

investigator and [Rick’s] mother” in order to obtain the boy’s medical history as well as

information regarding the sexual allegations. She explained that the purpose of taking such a

history from alleged sexual abuse victims is for medical diagnosis and treatment. Doctor Barron

further testified that, after obtaining Rick’s medical history, she and Dr. McCann conducted a

complete “head-[to]-toe” physical examination of Rick, including a genital exam and a rectal

exam (by means of a colposcope). It was her testimony that the result of Rick’s physical

examination was “normal.” According to Dr. Barron, in her experience treating over five

thousand children in a fifteen-year time span, the physical examination results of 95 percent of

children who have alleged sexual abuse were “normal;” she explained that that means that there

would not be “any trauma or injuries.” She testified that the reason for this is that “penetration

with some micro trauma * * * heal[s] in one to two days.” She stated that a “normal” physical

examination does not preclude a determination that sexual abuse has occurred.

                            5. The Testimony of Detective Rotella

       Detective Christopher Rotella of the Providence Police Department was called by the

defense and testified that, on October 24, 2008, he interviewed Rick, who was then age ten, in

order to elicit preliminary facts about the sexual assault allegations. He stated that he referred

Rick to the Central Assault and Trauma Center for an interview, which took place on November




                                              -7-
19, 2008. It was Det. Rotella’s testimony that he subsequently arrested defendant and proceeded

to interview him; Det. Rotella said that defendant “refused to audio record a statement, but * * *

denied” that he had sexually molested Rick.

                             6. The Testimony of Victor Muralles

       Victor Muralles, defendant’s brother and the owner of the two-story house in which the

alleged sexual molestations occurred, testified for the defense. He testified that, in April of

2004, defendant moved into one of the two bedrooms in the basement of his house on Penn

Street in Providence. According to Victor, defendant’s bedroom included a “bed, a chair, a

closet and [a] TV.” He testified that he and his wife and their two children were living on the

first floor during the period when the alleged incidents took place.

       Victor further testified that defendant saw Rick, Oliver, and Wallace every two weeks on

Saturdays; he stated that all three boys would stay at the house for “about an hour.” On cross-

examination, he testified that he worked from seven in the morning until noon on Saturdays; and

he conceded that, for that reason, he was not continuously present when defendant’s children

would visit his house. When asked if he saw defendant in the basement with the children, he

replied: “Yes, but not that much. * * * Sometimes one would go down, or two, but not the whole

group.” It was Victor’s testimony that he never saw anything inappropriate take place between

defendant and Rick.

                                7. The Testimony of Defendant

       The defendant, Oscar Muralles, took the stand in his own defense. He denied that he had

ever touched Rick or asked or forced him to touch his penis or to perform oral sex on him; he

also denied that he had ever anally penetrated Rick. He further testified that Rick, Oliver, and




                                               -8-
Wallace were in his basement apartment “very little;” but he did acknowledge that, during the

course of the visits, there were times when only one of the boys was in the basement with him.

       According to defendant, he separated from Danielle in 2002 because he would return

from work to find their home “dirty” and also because he had “found her with another guy in

[his] bed.” It was further defendant’s testimony that Danielle was “mad” at him for two reasons:

first, because he had rebuffed a reconciliation request that she had made as he was driving her to

visit her then-boyfriend, who was in jail; and, second, because he and his girlfriend had chosen

to give their baby the same first name as that of Danielle’s youngest son.

                                                II

                                      Standard of Review

       When ruling on a motion for a new trial, the trial justice “acts as a thirteenth juror and

exercises independent judgment on the credibility of witnesses and on the weight of the

evidence.” State v. Barrios, 88 A.3d 1123, 1128 (R.I. 2014) (internal quotation marks omitted);

see also State v. Baker, 79 A.3d 1267, 1273 (R.I. 2013); State v. Paola, 59 A.3d 99, 104 (R.I.

2013). In carrying out that role, “the trial justice must (1) consider the evidence in light of the

jury charge, (2) independently assess the credibility of the witnesses and the weight of the

evidence, and then (3) determine whether he or she would have reached a result different from

that reached by the jury.” State v. Silva, 84 A.3d 411, 416 (R.I. 2014) (internal quotation marks

omitted); see also State v. Mitchell, 80 A.3d 19, 30 (R.I. 2013); State v. Morales, 895 A.2d 114,

121 (R.I. 2006). Upon the conclusion of this three-step process, if the trial justice “agrees with

the jury’s verdict or if the evidence is such that reasonable minds could differ as to the outcome,

the motion for a new trial should be denied.” State v. Bunnell, 47 A.3d 220, 232 (R.I. 2012)

(internal quotation marks omitted). If the trial justice “does not agree with the jury verdict or




                                               -9-
does not agree that reasonable minds could differ,” then he or she must embark on a fourth

analytical step in order to “determine whether the verdict is against the fair preponderance of the

evidence and fails to do substantial justice.” State v. Robat, 49 A.3d 58, 71 (R.I. 2012) (internal

quotation marks omitted); State v. Guerra, 12 A.3d 759, 765-66 (R.I. 2011); see State v.

Adefusika, 989 A.2d 467, 480 (R.I. 2010).

       This Court has previously stated that, with respect to a trial justice’s ruling on a motion

for a new trial, the “record should reflect a few sentences of [his or her] reasoning on each

point.” State v. Hie, 93 A.3d 963, 975 (R.I. 2014) (quoting State v. DiCarlo, 987 A.2d 867, 870

(R.I. 2010)). The trial justice need not, however, “refer to all the evidence supporting the

decision; rather, he or she need only cite evidence sufficient to allow this [C]ourt to discern

whether the justice has applied the appropriate standards.” Robat, 49 A.3d at 71 (emphasis in

original) (internal quotation marks omitted); see State v. Gonzalez, 56 A.3d 96, 102 (R.I. 2012).

       We accord “great weight to a trial justice’s ruling on a motion for a new trial if he or she

has articulated sufficient reasoning in support of the ruling.” Robat, 49 A.3d at 71 (internal

quotation marks omitted). When reviewing the denial of a motion for a new trial, “we do not

focus on whether this Court simply agrees or disagrees with the trial justice’s credibility

determinations,” but rather we are “deferential to those determinations.” State v. Clay, 79 A.3d

832, 842 (R.I. 2013) (quoting State v. LaPierre, 57 A.3d 305, 311 (R.I. 2012)). We apply such a

“deferential standard of review because ‘a trial justice, being present during all phases of the

trial, is in an especially good position to evaluate the facts and to judge the credibility of the

witnesses.’” Paola, 59 A.3d at 104 (quoting State v. Texieira, 944 A.2d 132, 141 (R.I. 2008)).

Accordingly, this Court will not disturb a trial justice’s decision on a motion for a new trial

unless “the trial justice committed clear error or * * * he or she overlooked or misconceived




                                              - 10 -
material and relevant evidence [relating] to a critical issue in the case.” DiCarlo, 987 A.2d at

871 (internal quotation marks omitted); see also State v. Payette, 38 A.3d 1120, 1127 (R.I. 2012).

                                                  III


                                               Analysis

       On appeal, defendant argues that the trial justice erred in denying his motion for a new

trial due to what he characterizes as a lack of credibility on the part of the complaining witness

(Rick) and his half-brother (Oliver) and inconsistencies in their testimonies concerning the

alleged molestations.    The defendant sets forth various categories of what he asserts are

“deficiencies” that the trial justice overlooked at trial—notably: (1) Rick’s “memory loss;”

(2) the “internal inconsistencies” in Rick’s testimony; (3) the testimonies of Rick and Oliver

being inconsistent with each other; and (4) the “implausibility” of the sexual molestation

allegations.5 It is further defendant’s contention that the trial justice erred in attributing the

alleged “flaws” in the testimony of Rick and Oliver to “unsharpened questioning by the

attorneys, as well as the teenagers’ apparent embarrassment and ‘educational or learning

shortcomings.’”

       After carefully reviewing the record, it is clear to us that the trial justice, in his role as the

proverbial thirteenth juror, made comprehensive findings, which served as the basis for his

denial of defendant’s motion for a new trial. In ruling on that motion, he carried out the required




5
        We are entirely unpersuaded by defendant’s contention that the sexual molestation
allegations amount to an “implausibility” in that the testimonies of Rick and Oliver are “replete
with logistical impossibilities.” After perusing the record, we are of one mind with the state to
the effect that nothing about the size or the layout of the basement, the timing of the visits, and
the presence of other adults in the house “rendered it improbable, let alone impossible, that
[defendant] molested [Rick].” The defendant’s contention in this regard does not merit further
discussion.


                                                - 11 -
three-step analysis. See State v. Lopez, 129 A.3d 77, 84 (R.I. 2016); Gonzalez, 56 A.3d at 104;

Adefusika, 989 A.2d at 480.

       With respect to the first step in the analysis, the trial justice considered the evidence in

light of the jury charge; he noted that Oliver’s testimony “corroborat[ed]” Rick’s testimony

regarding some of the alleged incidents of molestation.         See Gonzalez, 56 A.3d at 104.

Specifically, the trial justice stated that “[Oliver] was able to peek into the [bed]room and see

what the defendant was doing with [Rick,] * * * [and later] recounted the fondling and the

fellatio that he saw.” He remarked that “[t]his was one of the few cases where there was

evidence” (viz., Oliver’s “eyewitness testimony”) that corroborated the victim’s testimony.

       Next, the trial justice completed the second analytical step by independently assessing the

credibility of the witnesses and weighing the evidence.         See Hie, 93 A.3d at 976.         He

preliminarily characterized the testimony of Rick and Oliver as follows: “Both boys were

hesitant and a bit embarrassed in their testimony, and there were a few educational or learning

shortcomings.” He also took into account the purported inconsistencies in the boys’ testimonies,

stating that, “[i]n large part, some of th[e] answers that they gave may have seemed reticent or a

bit unsharpened, because both counsel were asking questions in confusing or compound

fashion.” Eventually, the trial justice expressly stated:

               “[S]ince they disclosed the unsavory events to their mother in
               2008, they have never wavered from their report that the defendant
               sexually molested [Rick]. They have been steadfast in those
               accusations.”

From his vantage point as a “front-row observer” at the trial, the trial justice concluded: “There

was no way * * * that these youngsters fabricated the accusations.” Significantly, the trial justice

found Rick and Oliver to have been “articulate and specific enough,” and “totally guileless.”

The trial justice rejected outright “any suggestion that the boys’ mother * * * prevailed on them,



                                                - 12 -
or overbore their will and somehow prompted them to lie about the accusations.” He reasoned

that Danielle was financially dependent on defendant and that, accordingly, it would not have

been in her interest to have her sons make false accusations against him. In so concluding, the

trial justice expressly made credibility determinations and weighed the evidence. Accordingly,

we reject defendant’s argument that the trial justice “erroneously[] disregard[ed]” Danielle’s

“potential motives” to promote false accusations.

       As for the third step in his analysis, the trial justice expressed satisfaction with the jury’s

verdict. He determined that “the jury carefully evaluated all the testimony and came to the

proper conclusion.” And he proceeded to explicitly declare: “I would have made the same

determinations [as the jury] and found the defendant guilty beyond a reasonable doubt of the

molestation charges, and [on] all of them.” See State v. Imbruglia, 913 A.2d 1022, 1028 (R.I.

2007) (“If the trial justice concludes that he or she would have reached the same result as the jury

did or that reasonable minds could differ as to the result, the motion for a new trial must be

denied.”).

       After carefully reviewing the record, we are of the opinion that defendant’s various

arguments on appeal essentially amount to nothing more than a disagreement with the trial

justice’s assessment of the credibility of the witnesses and the weight of the evidence. In view of

the verdict, the trial justice inferred that the jury disbelieved defendant—and he agreed with the

jury’s credibility determinations. In partial explanation of his reasoning, the trial justice referred

to this Court’s decision in State v. Mattatall, 603 A.2d 1098 (R.I. 1992). In that case, we

observed that a defendant who elects to testify at trial “runs the very real risk that if disbelieved,




                                                - 13 -
the trier of fact may conclude that the opposite of his testimony is the truth.” Id. at 1109.6 In

addition, as we have previously stated, the “fact that [a] defendant disagrees with the trial

justice’s conclusions about credibility is not a sufficient basis to warrant the granting of a motion

for new trial.”   State v. Jimenez, 33 A.3d 724, 738 (R.I. 2011) (internal quotation marks

omitted); see Gonzalez, 56 A.3d at 103.

       Even if it were to be conceded arguendo that there were actual testimonial inconsistencies

between the testimonies of Rick and Oliver, that would not “preclude a determination that the

witnesses were credible.” Lopez, 129 A.3d at 85; see State v. Rosario, 35 A.3d 938, 948 (R.I.

2012); see also State v. Jensen, 40 A.3d 771, 781 (R.I. 2012) (recognizing that “the presence of

some inconsistencies between or among utterances of a witness or witnesses at different points in

time does not ipso facto render the testimony unworthy of belief”). It is often the case that

“[p]ercipient witnesses * * * differ concerning some details about events in which they had some

degree of involvement.” Lopez, 129 A.3d at 85. As always, we remain deferential7 to the trial

justice, who is present “during all phases of the trial” and, accordingly, is “in an especially good

position to * * * judge the credibility of the witnesses.” Texieira, 944 A.2d at 141.


6
        The trial justice quoted the following language from State v. Mattatall, 603 A.2d 1098
(R.I. 1992):

               “As long as there exists some other evidence of the defendant’s
               guilt, disbelief of a defendant’s sworn testimony is sufficient to
               sustain a finding of guilt. * * * A trier of fact is not compelled to
               accept and believe the self serving stories of vitally interested
               defendants. Their evidence may not only be disbelieved, but from
               the totality of the circumstances, including the manner in which
               they testify, a contrary conclusion may be properly drawn.” Id. at
               1109 (internal quotation marks omitted).
7
       Our deference in this regard is never unthinking or automatic, but we are nonetheless
ever mindful that it was the trial justice who was physically present at the trial and accordingly
could “experience firsthand the delivery and demeanor of a witness’s testimony.” State v. Paola,
59 A.3d 99, 106 (R.I. 2013) (quoting State v. Ferreira, 21 A.3d 355, 366 (R.I. 2011)).


                                               - 14 -
       Having thoroughly reviewed the entire record as well as the decision denying the motion

for a new trial, we are satisfied that the trial justice conducted the proper three-step analysis in

passing upon the defendant’s motion. Nothing in the record leads us to conclude that the trial

justice either clearly erred or overlooked or misconceived relevant evidence. Accordingly, we

hold that the trial justice properly denied the defendant’s motion for a new trial.

                                                 IV

                                            Conclusion

       For the reasons set forth in this opinion, we affirm the Superior Court’s judgment of

conviction. The record may be returned to that tribunal.




                                               - 15 -
STATE OF RHODE ISLAND AND                                  PROVIDENCE PLANTATIONS



                         SUPREME COURT – CLERK’S OFFICE

                                 OPINION COVER SHEET

Title of Case                        State v. Oscar Muralles.
                                     No. 2015-129-C.A.
Case Number
                                     (P1/10-998A)
Date Opinion Filed                   February 28, 2017
                                     Suttell, C.J., Goldberg, Flaherty, Robinson, and
Justices
                                     Indeglia, JJ.
Written By                           Associate Justice William P. Robinson III

Source of Appeal                     Providence County Superior Court

Judicial Officer From Lower Court    Associate Justice Robert D. Krause
                                     For State:

                                     Christopher R. Bush
                                     Department of Attorney General
Attorney(s) on Appeal
                                     For Defendant:

                                     Angela M. Yingling
                                     Office of the Public Defender




SU-CMS-02A (revised June 2016)